Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
Applicant’s amendment, filed 07/12/2022, has been entered and carefully considered.  Claims 1, 13 and 20 are amended. Claims 1, 3, 6-7, 9-13, 15 and 17-23 are currently pending. 
                                           Allowable Subject Matter
Claims 1, 3, 6-7, 9-13, 15 and 17-23 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1, 3, 6-7, 9-13, 15 and 17-23 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on07/12/2022, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “perform an access barring check in any of radio resource control (RRC) states, including an RRC connected state , based on a UE-related parameter and a UE-related and service-related parameter, and wherein the UE-related parameter and the UE-related and service-related parameter are defined for a 3GPP New Radio (NR) system and are applicable to all the RRC states, and wherein different RRC states use identical parameters of the UE- related parameter and the UE-related and service-related parameter, and identical or different values are set for the identical parameters, and wherein the UE-related parameter is defined at least according to a contracted service type; and the UE-related and service-related parameter is defined at least according to a call type”, as recited in independent claims 1, 13 and 20. Thus independent claims 1, 13 and 20 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3, 6-7, 9-12, 15, 17-19 and 21-23 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2017/0201939 A1) disclose the mechanism of the UE initiates the procedure when upper layers request establishment of an RRC connection while the UE is in RRC_IDLE. Upon initiation of the procedure (Paragraph 0078).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413